Citation Nr: 9919261	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Propriety of the reduction in the evaluation of service-
connected tinea involving the hands and feet from 30 percent 
disabling to noncompensable.

2.  Entitlement to assignment of a compensable evaluation to 
service-connected tinea involving the hands and feet.


REPRESENTATION

Appellant represented by:	State of Mississippi State 
Veterans Affairs Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a rating decision dated in January 1981, the RO 
established service connection for tinea pedis and assigned a 
zero percent evaluation, effective August 5, 1980.  Of record 
is a report of VA examination dated in March 1981, to include 
photographs of the veteran's feet.  The impression was 
subacute eczematous dermatitis of the plantar surface of both 
feet and between the toes.  In a rating decision dated in 
April 1981, the RO increased the assigned evaluation to 30 
percent, effective back to August 5, 1980.  Examination in 
March 1993 showed post-inflammatory changes scattered on much 
of the veteran's body, stated to probably be inactive 
dyshidrotic eczema; photographs accompanied the examination 
report.  

Based on such, the RO, in a rating decision dated in May 
1993, continued and confirmed the assigned 30 percent 
evaluation, pending re-examination in one year to determine 
if sustained improvement was shown.  No VA examination was 
scheduled in one year; however, it appears that the veteran 
did report for a VA examination on September 13, 1996, and 
that reduction was proposed based on such.

In its July 1998 remand, the Board cited the report of a VA 
examination dated September 13, 1996, which is associated 
with the claims file.  Such report reflects notation of both 
the veteran's name and another veteran's name in different 
areas on the examination form.  Accompanying photographs are 
identified as pertinent only to the veteran.  The examination 
report refers to scarring incurred in a fire.  

In July 1998, the veteran advised VA that he had never been 
in a fire and that any scarring on his skin was the result of 
his service-connected skin disorder.  Annotations made by the 
RO on that statement, and on a copy of the September 1996 
examination report, reflect acknowledgment that information 
pertinent to another veteran may have been "crossed" at the 
VA facility conducting the examination.  However, it does not 
appear that efforts were made to obtain the report of VA 
examination conducted September 13, 1996, pertinent to the 
veteran in this case.  

Prior to reduction to a zero percent disability evaluation, 
the veteran's tinea of the hands and feet had been assigned a 
30 percent evaluation for more than five years.  Thus, the 
provisions of 38 C.F.R. § 3.344(a), (b) (1998) apply and 
indicate that a reduction in rating is warranted if medical 
evidence discloses that there has been sustained material 
improvement in the condition, and it is reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  

The record of examination and the medical-industrial history 
should be reviewed to ascertain whether the recent 
examinations to reduce the evaluations are full and complete, 
including all special examinations indicated as a result of 
general examination, and the entire case history.  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Thus, the record of the September 1996 
examination conducted pertinent to the veteran is clearly 
relevant to a determination as to whether the veteran's 30 
percent evaluation was properly reduced and must be obtained 
prior to adjudication of this matter.

The Board notes that additional examination was conducted in 
August 1998, in connection with the veteran's increased 
evaluation claim.  At that time the VA examiner noted only 
mild skin problems; however, the veteran reported that his 
skin problems got much worse, with cracking, bleeding and 
oozing.  He also stated that he has trouble walking and 
holding objects in his hand.  

The examiner asked the veteran to return when his problem was 
active so that it could be documented in its worsened form.  
In that regard, although no later records are identified or 
currently in the claims file, the veteran's representative 
notified the RO that the veteran had been seen for his skin 
disorder at the VA Medical Center emergency room on January 
5, 1998, and that photographs had been taken at that time.  
The Board notes that although the treatment note is of 
record, no associated photographs are contained in the claims 
file.  As such may be indicative of the severity of the 
veteran's skin, they should be obtained prior to the Board's 
review. 

Based on the above, the Board is of the opinion that 
additional development is warranted in the veteran's case.  
Accordingly, this case is returned to the RO for the 
following:

1.  The RO should again provide the 
veteran opportunity to submit or identify 
additional evidence in support of his 
claim.  The RO should also advise the 
veteran of the probative value of a 
physician's documentation of the severity 
of his skin problems during a period of 
flare-up.

2.  The RO should attempt to associate 
with the claims file the September 13, 
1996, VA examination report pertinent to 
the veteran.  The RO should also attempt 
to locate and associate with the claims 
file any photographs taken in conjunction 
with emergency room consultation in 
January 1998.  All efforts to obtain the 
above should be documented in the claims 
file.  The RO should, in any case, ensure 
that all records of treatment or 
evaluation at any VA facility to date are 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, in addition to any other 
development deemed necessary to this 
case, the RO should review the record and 
ensure that such is responsive to this 
remand.  After any necessary remedial 
action is completed the RO should re-
adjudicate the issues on appeal.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


